Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/307028 application filed on December 04, 2018.  Claims 1-10 are pending and have been fully considered.  The examined claims are directed to an apparatus.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
	The Examiner has considered the information disclosure statement (IDS) submitted on 12/04/2018.  All references were considered except for those lined through.  MPEP 609.05(b) provides the following guidance for non-English items submitted with the IDS.
Information which complies with requirements as discussed in this section but which is in a non-English language will be considered in view of the concise explanation submitted (see MPEP § 609.04(a), subsection III.) and insofar as it is understood on its face, e.g., drawings, chemical formulas, in the same manner that non-English language information in Office search files is considered by examiners in conducting searches.  MPEP 609.05 (b).

In this case, although the IDS comments state that an English abstract is provided for DE 202012104310, both the original and the bibliographic data abstract in the provided document appears to be in German.  
Please refer to the signed copy of the PTO-1449 form attached herewith.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 mentions, in part:
gas-tight continuous fixing means of a margin; 
insufflation means (5) of air inside said cover (1) . . . said air insufflation means (5) are connected to said cover; and
discharge valve means (6) of said air out of said cover (1) . . . said discharge valve means (6) are connected to said cover.
Claim 3 states: mechanical fixing means (8, 9, 10', 10'', 12) of said diaphragm.
Claim 6 reads: connection means substantially of continuous type.
Claim 10 recites: access means (3) to the inside thereof and a walkway.
Claims 3-7, 9 and 10 also uses the term ‘means’ in other contexts.
The examined claims are apparatus claims requiring only the positively recited structural components, although structured with physical features that can perform the stated functions or accomplish the intended uses.  Functional limitations state either an intended use or operation, a manner of operating a device, apparatus or system, or what the apparatus/system does.  Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Of course, in the patentability analysis of these apparatus claims, functional features are not ignored and Applicant can and should employ such language where appropriate and helpful.  However, if a prior art structure is capable of performing the intended use, or if such apparatus can operate in the manner described, then it meets the claim limitation (MPEP §§ 2114, 2173.05(g)).
The recited slurry, gases and liquids, for example, are considered materials potentially contained within, transient or passing through, generated or produced, or otherwise worked upon by the apparatus rather than structural components of the apparatus.  
According to the MPEP §2115 [R-2], a material or article worked upon does not limit apparatus claims: Expressions relating an apparatus to contents thereof during an intended operation are of no significance in determining patentability of apparatus claims.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
In summary, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  The language “gas-tight continuous fixing means of a margin (4') of said membrane (4) to said tank” is unclear or awkward.  The specification suggests that a fixing means is intended to retain the margin of the membrane against the upper edge of the tank.  However, the claim language is less clear. 
In claim 1, the indefinite article ‘a’ appears to be missing before ‘slurry tank.
In claims 3 and 10, the preposition, “it” should be clarified.  Assumable, the cover is being referenced, but the language is inconsistent with use of ‘said’ or ‘the’ in other claims. 
Also, the language in claim 3, “mechanical fixing means (8, 9, 10', 10'', 12) of said diaphragm (7) to said membrane (4), not air-tight,” is awkward.
Claims 2-10 depend on claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Alternately, or in addition, claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements or essential structural cooperative relationships of elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
In claim 1, the arrangement of the impermeable flexible membrane with respect to the permeable diaphragm is unclear.  Also, the configuration of the inner volume and reduced volume with respect to the membrane, diaphragm and tank is unclear.  The claim 1 preamble mentions a “device for reducing the inner volume occupied by harmful and malodorous gases” but it is unclear what the device is.  Is it the diaphragm “arranged to delimit a reduced volume of said odor control cover”?
Claim 1 also initially mentions “reducing the inner volume occupied by harmful and malodorous gases emitted from the surface of the slurry,” but later recites “said odor control cover (1) available to the harmful gases and to the malodorous substances released from the slurry.”  Thus the language with respect to the types of gasses and/or substances emitted or released from the slurry is inconsistent and could introduce confusion.  In particular, “the malodorous substances” lacks antecedent basis.
Claim 1 also mentions “slurry (L) treatment tank (2)” and “the slurry (L), where said treatment tank (2).”  Although a slurry treatment tank was introduced, ‘slurry,’ per se was not introduced.  That is, this is an apparatus claim where ‘slurry’ is merely a material potentially worked upon by the apparatus.  As such, the tank may be empty.  Therefore, ‘the slurry’ lacks antecedent basis.
With respect to the seemingly missing structures, the invention appears to require that the permeable diaphragm is arranged underneath the flexible membrane (Specification, p. 8, lines 15-19).  
Also, the specification is clear about the delineation of chambers (such as upper and lower chambers or two separate chambers) (p. 8, lines 20-24).  If this is the same as the inner and reduced volumes recited in claim 1, the language is unclear.  Further, the diaphragm is attached to the membrane (Specification, p. 10, lines 3-7). 
Claim 3 reads: Pressostatic odor control cover (1) according to claim 1, characterized in that it comprises mechanical fixing means (8, 9, 10', 10'', 12) of said diaphragm (7) to said membrane (4), not air-tight.
If the fixing means is gas-tight in claim 1, and because air is a gas, it is unclear how the fixing means can be ‘not air-tight’ in claim 3, which depends on claim 1.  That is, the fixing means cannot be both gas-tight and non-airtight, or at least it is unclear how this is accomplished.  These appear to be different species or embodiments of an odor control cover but it is unclear how the species can co-exist.
Claim 8 states: “Pressostatic odor control cover (1) according to claim 6, characterized in that comprises pipes (11), arranged transverse to said diaphragm (7) along its edge (7')  . . .”  The underlined portion appears to be missing an element or structure and is thus unclear.
Claim 10, which depends on claim 1 recites: “Pressostatic odor control cover (1) according to claim 1, characterized in that it comprises access means (3) . . . the vertical walls (2'') of the tank (2) below said walkway (14)” at the end of the claim.  Claim 1 recites: “where said treatment tank (2) is delimited by a base (2') and by lateral containment walls (2'').”  
Although a treatment tank is expected to include either lateral or vertical walls, it is unclear why lateral walls were mentioned in claim 1, but vertical walls were mentioned in claim 10.  If these are the same or different, Applicant should clarify.  In either case, there appears to be an antecedent basis or related issue in claim 10.
Claims 2-10 depend on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moschner  et al. (AT388158 B) (IDS of 12/04/2018)(Full English machine translation is reference below).
In the claim analysis below, Examiner interprets the bolded portions as structure and the italicized section as functional.
Regarding claims 1 and 2, Moschner et al. (Moschner) discloses a pressostatic odor control cover 4 for [a] slurry treatment tank 22 (p. 2, line 73, p. 3, lines 81, 82, 86, 101; Fig. 1) with device for reducing the inner volume occupied by harmful and malodorous gases emitted from the surface of the slurry, where said treatment tank is delimited by a base  and by lateral containment walls 5, 6, where said pressostatic odor control cover (Abstract, p., 3, lines 80, 82, 121; Figs. 1 & 2, where the cover can achieve odor control) comprises: 
a gas impermeable flexible membrane 3  (p. 2, lines 75-78 – p. 3, ln. 119; line 99 mentions flexible flat structure; Figs. 1 & 2); 
gas-tight continuous fixing means of a margin of said membrane to said tank (p. 2, ln. 78 –  p. 3, ln. 84, describing connection between membrane 3 and tank wall 6, Fig. 2); 
insufflation means (23) of air inside said cover (p. 3, lines 90-92, Fig. 1); 
discharge valve means (13, 14) of said air out of said cover (p. 3, lines 85-88, Fig. 1); 
characterized in that: said odor control cover (4) also comprises a diaphragm (8, 9, 10, 21) permeable to liquids and to gases (p. 3, lines 101-109, where “gas passage openings --10” are noted; Figs. 1, 2), arranged to delimit a reduced volume of said odor control cover (see the area between item 8 and the slurry - item 12, in Fig. 1) available to the harmful gases and to the malodorous substances released from the slurry; 
said air insufflation means (23) are connected to said cover (4) above said diaphragm (Fig. 1); 
said discharge valve means (13, 14) are connected to said cover (4) below said diaphragm (Fig. 1).
Additional Disclosure Included: Claim 2: Pressostatic odor control cover, characterized in that said diaphragm permeable to liquids and to gases comprises a fine mesh net (p., 3, lines 113-116).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Moschner  et al. (AT388158 B), as applied to claim 1 above.
Regarding claims 3 and 4, Moschner discloses the pressostatic odor control cover according to claim 1, except characterized in that it comprises mechanical fixing means of said diaphragm to said membrane, not air-tight.
The “not air tight” aspect was deemed unclear above.  However, for purposes of claim analysis, Examiner will interpret the claim 1 language as also not gas-tight or claim 3 as an embodiment where the fixing means is neither gas-tight nor air-tight.
In that light, the mechanical fixing means is merely one of several alternate means that one may employ to fix the diaphragm to the membrane is a secure but less than air tight manner.  Moschner mentions use of clamping devices (p. 1, lines 14-22).
At the time of the effective filing of the claimed invention, it would have been obvious matter of design choice for an ordinarily skilled artisan to faster a mechanical fixing means either in an air-tight manner or not air tight, depending on the operator’s need for some air to flow out of the diaphragm to further reduce stress or for whatever reason.  One may also view these choices are merely limited alternate manners of operating the apparatus.  Given such limited choices, one of ordinary skill would have found it obvious to attempt one or the other with a reasonable expectation of success in achieving a workable solution and for obtaining effective odor control with the pressostatic odor control cover.
Additional Disclosure Included: Claim 4: Pressostatic odor control cover, characterized in that said mechanical fixing means are of point type, distributed along an edge of said diaphragm (p. 2, line 79 – p. 3, line 3, where the sealing strip, for example, may be viewed as ‘point type’).

Claims 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moschner  et al. (AT388158 B), as applied to claim 4 above, in view of Connolly (US4356933) and Segroves (US20170233275).
Regarding claim 5,  Moschner discloses or suggests a pressostatic odor control cover according to claim 4, except characterized in that said mechanical fixing means comprise eyelets welded to said membrane and tapes, at least partially covered in Velcro®, adapted to fold over themselves and to engage said eyelets passing through a portion of the edge of said diaphragm. 
Connolly discloses a container for fluent material has a limp flexible bottom and an upstanding limp flexible perimetral circular wall (Abstract). The wall is kept upstanding by flexible support means between the upper edge of the wall and the upper horizontal member of a framework surrounding and spaced from the perimetral wall (Id.).  Connolly also teaches a series of fixing means for a flexible membrane in a treatment or slurry tank comprising eyelets and tapes (strips, elastic straps or different forms of joint) (col. 1, lines 23-29; col. 2, lines 4-9; and col. 3, lines 1-27 & 46-49).  
Velcro is a type of fastener material known for providing easy attachment and removal.  Therefore, the use of Velcro with tapes is considered as a normal design option in the art.
Segroves, for example, discloses a transportable multi-chamber water filtration system useable at construction sites with sources of contaminated water (Abstract).  As shown in FIGS. 1-3 and 5, the overflow edge 35 of the overflow weir wall 34 may comprise studs 36 for securing a curtain filter 37 to the top of the overflow weir wall 34 ([0024]).  The studs 36 are sharpened metal rod welded to the overflow edge 35 of the overflow weir wall 34, but one may use any other suitable method of attaching the curtain filter 37 to the overflow weir wall 34 such as magnets, mechanical fasteners, Velcro or the like (Id.).
When the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to apply any suitable means for fixing the membrane to the tank, including the claimed eyelets welded to said membrane, and tapes and at least partially covered in Velcro, since such fastening and fixing means are demonstrated as effective for attaching or joining diverse materials.

Regarding claim 6, Moschner, Connolly and Segroves combined discloses or suggests a pressostatic odor control cover according to claim 5, except characterized in that said mechanical fixing means comprise connection means substantially of continuous type, which extend along the edge of said diaphragm.
However, this is again an alternate means of attaching the fixing means and it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to employ any suitable means, whether continuous or discontinuous among such limited choices, and to attach to the diaphragm as necessary, with a reasonable expectation of achieving a successful attachment.

Regarding claim 8, Moschner, Connolly and Segroves combined discloses or suggests
a pressostatic odor control cover according to claim 6, except characterized in that [the cover] comprises pipes, arranged transverse to said diaphragm along its edge, adapted to define through holes, to allow the insufflated air to flow under said diaphragm.
There is a clarity issue with this claim.  Examiner interprets the pipes to be arranged as a largely vertical conduit for gas transfer.
Moschner includes passage opening 10 designed to allow gas flow (p. 3, line 109).  One can substitute a traditional pipe or pipes for passage openings to facilitate gas or air transfer.
At the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to include pipes adapted to define through holes and arranged as recited, as an alternate traditional means of providing openings for the passage of gas across the diaphragm and to allow the insufflated air to flow under said diaphragm.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moschner  et al. (AT388158 B) in view of Connolly (US4356933) and Segroves (US20170233275), as applied to claim 6 above, further in view of Presby (US20150329396).
Regarding claim 7, Moschner, Connolly and Segroves discloses or suggests a pressostatic odor control cover according to claim 6, except characterized in that said mechanical fixing means comprise a strip of hooks of Velcro® applied along a horizontal plane of said cover, and a strip of loops of Velcro® applied along the edge of said diaphragm.
It is known that one can fashion strips of Velco into hooks and loops.  For example, Presby discloses a modular liquid waste treatment system including a central distribution unit and one or more treatment fins in flow communication therewith (Abstract).  The distribution unit may be configured to receive liquid waste from a given source and distribute that waste, at least in part, to one or more treatment fins (Id.).  One can install the system in and/or above the ground and it may be surrounded, at least in part, with treatment sand and/or other treatment media, and one may employ the system in aerobic and/or anaerobic processing of liquid waste (Abstract).  
The distribution unit 100 may include two or more separate portions that are joined at opening 125, so that when the two or more portions are joined, they can clamp around the proximal end of a treatment fin 200, securing it in place ([0090]). The portions may be joined together by a fastener such as a locking ring, a clamp, screw, bolt, tape, hook and loop fastener, and/or heat shrink tubing sized to fit around the distribution unit 100 (Id.).  Portions also may be welded together or fastened with an adhesive (Id).
The fins may be affixed to or otherwise share a flexible sheet/sleeve (0145]).  One or more securing bands (e.g., wires, clamps, ties, etc.) may be utilized to secure the sheet/sleeve once it is in place around the distribution unit, where the band(s) are tightened to secure the sheet/sleeve about the distribution unit ([0147]).  The treatment fins may also be assembled (e.g., with one another and/or distribution unit 100) with a hook-and-loop fastener fabric, such as VELCRO fabric, or other suitable fastener material (Id.).
Therefore, at the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to employ suitable fastener material for the fixing means, including the recited a strip of hooks of Velcro and strip of loops of Velcro, since this type of material is known to be capable of providing a secure means of holding and fixing flexible and other construction and waste treatment material.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moschner  et al. (AT388158 B), as applied to claim 3 above, in view of Oussoren (EP1516975)(IDS of 12/04/2018).
Regarding claim 9,  Moschner discloses or suggests a pressostatic odor control cover according to claim 3, except characterized in that said fixing means comprise at least a supporting rope fixed at one end to the top of said membrane and at the other end to said diaphragm in a central portion thereof.
Oussoren discloses a cover unit for covering a substantially circular holder for holding one or more solids, liquids and/or gases, wherein the cover unit comprises a frame which takes a substantially dome-shaped form and which is constructed from a number of rod-like structural members, a flexible cover layer for arranging over the frame, the edge portion of which cover layer can be folded back over the peripheral edge of the frame, and tensioning means engaging on the edge portion for tensioning the cover layer over the frame (Abstract).  A further aspect of the invention relates to the structural possibility of collecting a fluid such as manure gas G above another fluid and/or solid such as liquid manure V ([0059], Fig. 2A).  For this purpose a cord 21 is fastened to king post 22, on which cord there is arranged a gastight membrane 20.  This membrane hangs downward from cord 21 and is fastened along the wall to tensioning cable 7 or at least the tube 25 arranged therearound (Id.).  the length of cord 21 is chosen such that the gastight cloth 20 (membrane / analogous to diaphragm) cannot contact the surface of the liquid V in any way whatever ([0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a supporting rope fixed at one end to the top of said membrane and at the other end to said diaphragm in a central portion thereof, to assist in supporting the diaphragm and to help prevent it from contacting the liquid below.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moschner  et al. (AT388158 B), as applied to claim 1 above, in view of O'Konek et al. (US20130200007).
Regarding claim 10, Moschner discloses or suggests a pressostatic odor control cover according to claim 1, except characterized in that it comprises access means to the inside thereof and a walkway arranged in a cantilever fashion along the perimeter edge of the containment walls of said tank, on the outside thereof, adapted to define a walkable surface, where said walkway comprises an external railing and said gas-tight continuous fixing means of said flexible membrane to said tank are arranged both on the top of said external railing, and on the vertical walls of the tank below said walkway.
O'Konek et al. (O’Konek) discloses a liquid recovery system and methods of recycling water from liquid-solid mixture such as slurry produced by pavement grinding machines, drilling fluid containing cuttings, and septage (Abstract). The system includes a storage tank or a settling tank, a centrifuge in flow communication with the storage tank or settling tank, such as a hydraulic centrifuge, a solids storage component, and a cleaned liquid storage tank in flow communication with the centrifuge (Id.).  The system 10, 10' may also include walkways, stairs, and/or guardrails, such as guardrails 82 in FIG. 2b and the walkways may be located around the periphery of the system 10, 10' to provide access to the system components ([0072]).
When the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include access means to the inside thereof of the apparatus and a walkway arranged as claimed, to facilitate maintenance and repair and to allow operators and workers ready access to all areas of the apparatus, where the walkway can be any suitable design, such as a railing, and where a cantilever fashioned railway is among a limited choice of suitable arrangements that would provide a reasonable expectation of success in achieving an effective walkway.
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/